Citation Nr: 0934670	
Decision Date: 09/16/09    Archive Date: 09/23/09

DOCKET NO.  06-25 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming



THE ISSUE

Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from 
January 1963 to January 1966.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a January 
2006 rating decision by the Cheyenne, Wyoming Department of 
Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

The Veteran's service-connected disabilities (lumbar spine 
degenerative joint disease (DJD) rated 10 percent, tinnitus 
rated 10 percent, and depression rated 10 percent) are rated 
30 percent combined, and are not shown to be of such severity 
as to preclude his participation in any regular substantially 
gainful employment.


CONCLUSION OF LAW

The scheduler requirements for a TDIU rating are not met, and 
a TDIU rating is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (including as 
amended effective May 30, 2008, 73 Fed. Reg. 23353 (April 30, 
2008)).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

The Veteran was advised of VA's duties to notify and assist 
in the development of the claim prior to the initial 
adjudication of his claim.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  A September 2005 letter explained the 
evidence necessary to substantiate his claim, the evidence VA 
was responsible for providing, and the evidence he was 
responsible for providing.  The Veteran has had ample 
opportunity to respond/supplement the record.  

The Veteran's pertinent treatment records have been secured.  
He was examined by VA.  He has not identified any pertinent 
evidence that remains outstanding.  VA's duty to assist is 
met.  

Criteria, Evidence and Analysis

Initially, the Board notes all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence 
relevant to this appeal, has been reviewed.  Although the 
Board has an obligation to provide reasons and bases 
supporting its decision, there is no need to discuss, in 
detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must 
review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the 
relevant evidence as appropriate, and the analysis below will 
focus specifically on what the evidence shows, or fails to 
show, as to the claim. 

VA will grant a total rating for compensation purposes based 
on umemployability when the evidence shows that the veteran 
is precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience, by reason of his service-connected disabilities.  
38 C.F.R. §§ 3.340, 3.341, 4.16.  If there is only one such 
disability, it must be rated at 60 percent or more, and if 
there are two or more disabilities, there shall be at least 
one disability rated at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent.  38 C.F.R. § 4.16(a).  

For those veterans who fail to meet the percentage standards 
set forth in 38 C.F.R. § 4.16(a), total disability ratings 
for compensation may nevertheless be assigned when it is 
found that the service-connected disabilities are sufficient 
to produce unemployability; such cases should be referred to 
the Director, Compensation and Pension Service, for extra-
schedular consideration.  38 C.F.R. § 4.16(b).
For a veteran to prevail on a total rating claim, the record 
must reflect some factor which takes the claimant's case 
outside the norm.  See Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1996); 38 C.F.R. §§ 4.1, 4.15.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  . . . The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether he can find employment.  See Van 
Hoose, supra at 363; 38 U.S.C.A. § 4.16(a).

Service connection for low back DJD, and tinnitus each rated 
10 percent has been established since January 2005 and 
service connection for depression, rated 10 percent has been 
established since August 2006.  The combined rating for the 
Veteran's service-connected disabilities is 30 percent.

In August 2005, the Veteran submitted his claim for TDIU 
indicating that he was unable to work.  In a September 2005 
statement in support of his claim he specifically stated that 
he was unable to work due to his service-connected low back 
disability.  He included with his statement, a November 2002 
letter from D. A. K., MD, which stated, in part, that the 
Veteran was seen by the Workers' Compensation evaluator and 
had been given a whole body rating.  Dr. K. also stated that 
he did not think it was advisable for him to return to his 
duties as an ironworker due to safety reasons.

VA records from June 2004 to September 2006 include a report 
of a July 2005 VA examination, when the Veteran indicated 
that he was able to do yard work such as mowing the lawn and 
trimming trees.  He also reported that he quit work as an 
ironworker in 2002 because of his back pain.  A September 
2005 evaluation notes that the Veteran was seen because of 
arthritic pain.  He reported pain in his back, neck, 
shoulders and left knee.  Degenerative arthritis was noted, 
and the examiner indicated that the Veteran was disabled from 
work in any capacity because of symptoms.  On a September 
2006 psychiatric evaluation, the Veteran reported that he 
currently coaches little league football.  He also reported 
doing "projects" around the house (painting, window trim, 
and cutting a tree), although such now took him longer due to 
pain.  He was described as adequately groomed, alert and 
oriented in all spheres.

Social Security Administration (SSA) records include several 
records of treatment of non-service connected left shoulder, 
bilateral knee and carpal tunnel disabilities.  The records 
show no specific treatment for the service-connected low 
back, tinnitus, and depression disabilities.  

As noted, the Veteran's service-connected disabilities are 
low back DJD, tinnitus and depression each rated 10 percent 
for a combined rating of 30 percent.  Accordingly, the above-
outlined scheduler criteria for TDIU under 38 C.F.R. 
§ 4.16(a) are not met.

The analysis must then progress to consideration of 38 C.F.R. 
§ 4.16(b), and a determination as to whether referral for 
extraschedular consideration is warranted, i.e., the Board 
must determine whether the Veteran is unemployable due to his 
service-connected disabilities regardless of their rating(s).  
38 C.F.R. § 4.16(b) provides that it is established VA policy 
that "all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated as totally disabled."  
However, in these cases, in order for the Veteran to prevail 
on a claim based on unemployability, it is necessary that the 
record reflect some circumstance which places the claimant in 
a different position from other veterans with the same 
rating.

Here, the RO has determined the factors warranting 
extraschedular consideration are not shown.  The Board also 
finds that the evidence fails to show that the service-
connected disabilities are exceptional or unusual so as to 
warrant referral to the Under Secretary for Benefits or the 
Director of VA's Compensation and Pension Service for 
extraschedular consideration of TDIU.  First, the record does 
not show frequent periods of hospitalizations for his 
service-connected disabilities.  Second, the evidence does 
not support a finding that the Veteran is demonstrably unable 
to obtain or maintain employment due to his service-connected 
disabilities.  He was advised in September 2005 that to 
establish entitlement to TDIU the evidence must show that his 
service-connected disabilities, alone, prevent him from 
maintaining employment.  He has neither submitted, nor 
identified any such evidence.  Significantly, while he 
stopped working in 2002 (and the reason for this is not 
evident from the record, other than based on inferences from 
the Veteran's allegations and possibly for safety reasons as 
noted in the November 2002 letter from Dr. K.), he has 
reported on subsequent evaluations that he does house and 
yard work and coaches little league football (activities that 
suggest capability for, at least, sedentary employment).  SSA 
records show that the majority of his treatment is for 
nonservice-connected disabilities, including left shoulder 
and bilateral knee DJD and carpal tunnel (notably, the SSA 
disability award was based essentially on left shoulder and 
bilateral knee disabilities).  Nothing in the record shows 
that service-connected disabilities cause impairment for 
which accommodation in sedentary employment is not possible.  

The service connected disabilities are such that they are 
likely to impact on employment requiring unimpaired hearing 
(tinnitus) or any substantial walking or prolonged bending, 
twisting, standing or sitting (low back disability).  The 
evidence of record, however, does not show that symptoms of 
the service connected disabilities objectively shown are of 
such nature and degree as to preclude employment.  
Clinically, the Veteran has appeared alert and oriented, and 
exhibited appropriate affect; he had clear cognition and 
logical associations.  He attends to his daily living 
requirements, and lives with his wife in their home along 
with his daughter and 3 teenage granddaughters, factors which 
reflect coping skills.  Consequently, his service connected 
psychiatric disability is not shown to be of such nature or 
severity as to substantially impact on his ability to work.  
His leisure activities (yard work and coaching little league 
football) suggest capability for physical exertion and 
ability to interact with others.  Finally, the fact that he 
enjoys engaging in yard work and projects around the house 
during his free time reflects occupational skills which would 
appear to be transferable to gainful employment.

In summary the record does not suggest that the Veteran's 
disability picture is such that it places him outside the 
norm, or that by virtue of his service-connected disabilities 
he is precluded from engaging in gainful employment.  
Consequently, referral for extraschedular consideration of 
TDIU is not warranted.  The preponderance of the evidence is 
against this claim.  Accordingly, it must be denied.


ORDER

A TDIU rating is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


